                Case 2:20-cv-00283-RSM Document 15 Filed 05/15/20 Page 1 of 2



 1                                                                      Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8    JAMISON F. MARRA,                      )
                                             )              Case No. 2:20-cv-00283-RSM
 9               Petitioner,                 )
                                             )              ORDER GRANTING UNITED
10               v.                          )              STATES’ UNOPPOSED MOTION
                                             )              FOR EXTENSION OF TIME TO
11    UNITED STATES OF AMERICA,              )              FILE REPLY REGARDING MOTION
      on behalf of its agency THE DEPARTMENT )              TO DISMISS
12    OF TREASURY, and its bureau, THE       )
      INTERNAL REVENUE SERVICE,              )
13                                           )
                 Respondent.                 )
14    _______________________________________)

15           This matter is before the Court on the United States’ Unopposed Motion for Extension of

16   Time to File Reply Regarding Motion to Dismiss (Dkt. No. 14) (the “Motion”). For good cause

17   shown, the Court hereby GRANTS the Motion. The United States shall have a 14-day extension

18   of time until May 29, 2020 to file a reply regarding its motion to dismiss (Dkt. No. 8).

19           IT IS SO ORDERED.

20           Dated this 15th day of May, 2020.

21

22                                                   A
                                                     RICARDO S. MARTINEZ
23                                                   CHIEF UNITED STATES DISTRICT JUDGE

24    Order Granting U.S. Unopp.                                      U.S. Department of Justice
                                                 1
      Mot. for Ext. of Time to File Reply re:                         Tax Division, Western Region
      Mot. to Dismiss                                                 P.O. Box 683
      (Case No. 2:20-cv-00283-RSM)                                    Washington, D.C. 20044
                                                                      Telephone: 202-307-6547
                Case 2:20-cv-00283-RSM Document 15 Filed 05/15/20 Page 2 of 2



 1
     Presented by:
 2
     RICHARD E. ZUCKERMAN
 3   Principal Deputy Assistant Attorney General

 4   /s/ Jennifer Y. Golden
     JENNIFER Y. GOLDEN
 5   Trial Attorney, Tax Division
     U.S. Department of Justice
 6   P.O. Box 683, Ben Franklin Station
     Washington, D.C. 20044
 7   Tel: 202-307-6547
     Fax: 202-307-0054
 8   Jennifer.Y.Golden@usdoj.gov

 9   Attorneys for the United States of America

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24    Order Granting U.S. Unopp.                          U.S. Department of Justice
                                                2
      Mot. for Ext. of Time to File Reply re:             Tax Division, Western Region
      Mot. to Dismiss                                     P.O. Box 683
      (Case No. 2:20-cv-00283-RSM)                        Washington, D.C. 20044
                                                          Telephone: 202-307-6547
